Citation Nr: 1002370	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertensive 
vascular disease

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from November 1979 until 
February 1987, February 1999 until April 1999, and April 2002 
and September 2002.  Additionally, another barely-legible DD 
214 appears to indicate 6 months and 14 days of active 
service beginning in October 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

In August 2008, the Veteran requested a travel board hearing.  
Such hearing was conducted in February 2009 before the 
undersigned and a transcript of that proceeding has been 
associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board finds that the appellant should be afforded 
a VA examination in connection with his claims of entitlement 
to service connection for hearing loss, tinnitus, 
hypertension and diabetes mellitus type II.

At his February 2009 BVA hearing the appellant stated that he 
was in the military police and that his duties included 
firing a lot of shotguns.  As a result, Appellant stated he 
sustained hearing loss and ringing in the ears.  The 
appellant further stated that he did wear hearing protection, 
but they did not afford much actual protection for his ears.  
Additionally, the appellant's DD 214 lists his occupation as 
a Military Police, which indicates he was involved with 
shotgun firing, confirming his testimony.  At the hearing the 
appellant also contended that he has experienced ringing of 
the ears during and since he left service in September 2002.  
Moreover, a review of his service treatment records does 
indicate some clinical hearing loss in service.  

The Veteran also contended in his February 2009 hearing that 
he was diagnosed with high sugar and diabetes in 1999.  
Furthermore, the Veteran stated that he was diagnosed with 
high blood pressure in 2000 and was significantly affected by 
it in 2003 when he started taking medication for it.  VA 
treatment records indicate that diabetes onset was January 
2005 through self-report by the Veteran.  Moreover, at that 
time a history of hypertension was also noted.  A review of 
his service treatment records does indicate a diagnosis of 
high blood sugar in January 1999.

The VA's duty to assist requires that a VA medical 
examination be provided or medical opinion obtained when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the 
appellant's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Again, the appellant here has presented credible testimony of 
noise exposure during active duty, stated that he has had 
ringing in his ears in service and since 2002, and presented 
medical reports of a history of diabetes and hypertension.  
For these reasons, it is determined that the evidence at 
least suggests the current hearing loss, tinnitus, diabetes 
and hypertension may be related to active duty, satisfying 
the low threshold of McLendon.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the appellant will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

Accordingly, the case is REMANDED for the following action:

1.  An audiologic examination should be 
scheduled to determine the nature and 
etiology of any current bilateral hearing 
loss and tinnitus.  For the purposes of 
this inquiry, the examiner should accept 
as fact the Veteran's active duty 
exposure to shot gun noise.  The claims 
file should be reviewed in conjunction 
with the examination.  After reviewing 
the record, the examiner should express 
an opinion as to whether it at least is 
likely as not (i.e., a likelihood of 50 
percent or greater) that the Veteran's 
hearing loss and tinnitus initially 
manifested during active service.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the examiner cannot respond 
without resorting to speculation, he 
should explain why a response would be 
speculative.
	
2.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any current diabetes and 
hypertension.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service treatment records, 
and following this review and the 
examination offer comment and an opinion 
as to whether the evidence clearly and 
unmistakably (a percentage well over 50 
percent) indicates that the diabetes and 
hypertension initially manifested during 
active service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

3.  After completing the requested 
development, again review the record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given from 
them to respond thereto.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


